--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

INDEPENDENT CONSULTING AGREEMENT

This Independent Consulting Agreement (“Agreement”), effective as of April 5,
2010, (“Effective Date”) is entered into by and between Ecologic Transportation,
Inc a publicly traded Nevada corporation (herein referred to as the “Company”)
headquartered at 1327 Ocean Avenue Suite B Santa Monica, California 90401 and
Prominence Capital, LLC (herein referred to as the “Consultant”) a Colorado
Limited Liability Company headquartered at 12835 East Arapahoe Rd, Penthouse
#850 Tower One Englewood, Colorado 80112.

RECITALS

WHEREAS, the Company is a fully reporting Nevada corporation whose Common Stock
trades on the NASDAQ OTCBB market under the symbol EGCT and is interested in the
services to be provided by the Consultant; and

WHEREAS, Company desires to engage the services of Consultant to represent the
Company in investors' communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1.        Term of Consultancy. Company hereby agrees to retain the Consultant to
act in a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company, once section 4 of this Agreement has been
satisfied, and ending one year (1) after the date herein.

2.        Duties of Consultant. The Consultant agrees that it will generally
provide the following specified consulting services through the diligent
commercial efforts of its officers and employees during the term specified in
Section 1, above.

            (a) Consult with and assist the Company in developing and
implementing appropriate plans and means for presenting the Company and its
business plans, strategy and personnel to the financial community, establishing
an image for the Company in the financial community, and creating the foundation
for subsequent financial public relations efforts;

            (b) Introduce the Company to the financial community, including, but
not limited to, retail brokers, buy side and sell side institutional managers,
portfolio managers, analysts, and financial public relations professionals;

            (c) With the cooperation of the Company, maintain an awareness
during the term of this Agreement of the Company's plans, strategy and
personnel, as they may evolve

Strategic Advisor Agreement Page 1 04-02-10


--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

           (d) Assist and consult the Company with respect to its; 
                     (i) relations with shareholders, 
                     (ii) relations with brokers, dealers, analysts and other
investment professionals, and
                     (iii) financial public relations generally;

            (e) Perform the functions generally assigned to shareholder
relations and public relations departments in major corporations, including
responding to telephone and written inquiries (which may be referred to the
Consultant by the Company); preparing press releases for the Company with the
Company's involvement and approval of press releases, including the approval of
Company counsel, reports and other communications with or to shareholders, the
investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such releases, reports
and communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks, and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;

            (f) Upon and with the Company's direction and written approval,
disseminate information regarding the Company to shareholders, brokers, dealers,
other investment community professionals and the general investing public;

            (g) Upon and with the Company's direction, conduct meetings, in
person or by telephone, with brokers, dealers, analysts and other investment
professionals to communicate with them regarding the Company's plans, goals and
activities, and assist the Company in preparing for press conferences and other
forums involving the media, investment professionals and the general investment
public;

            (h) At the Company's request, review business plans, strategies,
mission statements budgets, proposed transactions and other plans for the
purpose of advising the Company of the public relations implications thereof;

(i) Otherwise perform as the Company's consultant for public relations and
relations with financial professionals.

3.        Allocation of Time and Energies. The Consultant hereby promises to
perform and discharge faithfully the responsibilities which may be assigned to
the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of its financial
and public relations and communications activities, so long as such activities
are in compliance with applicable securities laws and regulations. Consultant
and staff shall diligently and thoroughly provide the consulting services
required hereunder. Although no specific hours-per-day requirement will be
required, Consultant and the Company agree that Consultant will perform the
duties set

Strategic Advisor Agreement Page 2 04-02-10


--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

forth herein above in a diligent and professional manner. It is explicitly
understood that neither the price of the Company’s Common stock, nor the trading
volume of the Company’s common stock hereunder measure Consultant’s performance
of its duties. It is also understood that the Company is entering into this
Agreement with Consultant, a limited liability company, and not any individual
member or employee thereof, and, as such, Consultant will not be deemed to have
breached this Agreement if any member, officer or director of the Consultant
leaves the firm or dies or becomes physically unable to perform any meaningful
activities during the term of the Agreement, provided the Consultant otherwise
performs its obligations under this Agreement.

4.        Remuneration. For undertaking this engagement and for other good and
valuable consideration, the Company agrees to award One Million restricted
shares of the Company’s Common Stock. Such award is to be issued within 10 days
of the effective date of this Agreement.

The Company understands and agrees that Consultant has represented that it has
foregone significant opportunities to accept this engagement and that the
Company derives substantial benefit from the execution of this Agreement and the
ability to announce its relationship with Consultant. The Shares, therefore,
constitute payment for Consultant’s agreement to consult to the Company and are
a nonrefundable retainer.

The Consultant understands that the retainer represented herein the Agreement is
for a period of two years of service. If the Consultant chooses to not provide
the services outlined in Section 2., a), b), c), d), e), f), g) and h) before
the end of the term of the Agreement as outlined in Section 1. “Term of
Consultancy” the Consultant will remit to Company on a pro rata basis the Common
stock represented by the time left on the Term of Consultancy represented as
eighty-three thousand three hundred and thirty three (83,333) shares per month
of Consultancy.

5.        Non-Assignability of Services. Consultant’s services under this
contract may be assigned by Company to any entity with which Company merges or
which acquires the Company or substantially all of its assets wherein the
Company becomes a minority constituent of the combined Company. In the event of
such merger or acquisition, all compensation to Consultant herein under the
schedules set forth herein shall remain due and payable, and any compensation
received by the Consultant may be retained in the entirety by Consultant, all
without any reduction or pro-rating and shall be considered and remain fully
paid and non-assessable. Notwithstanding the non-assignability of Consultant’s
services, Company shall assure that in the event of any merger, acquisition, or
similar change of form of entity, that its successor entity shall agree to
complete all obligations to Consultant, including the provision and transfer of
all compensation herein, and the preservation of the value thereof consistent
with the rights granted to Consultant by Company herein. Consultant shall not
assign its rights or delegate its duties hereunder without the prior written
consent of Company.

6.        Expenses. Consultant agrees to pay for all its own expenses (phone,
travel, mailing, faxing, labor, etc.), but not including extraordinary items
(luncheons or dinners



Strategic Advisor Agreement Page 3 04-02-10


--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

to large groups of investment professionals, investor conference calls, print
advertisements in publications, etc.) which extraordinary items shall be
approved in advance by the Company in writing prior to Company incurring an
obligation for reimbursement. The Company agrees and understands that Consultant
will not be responsible for preparing or mailing due diligence and/or investor
packages concerning the Company, and that the Company will have some means to
prepare and mail out investor packages at the Company’s expense.

7.        Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company. Consultant warrants and represents that all oral communications,
written documents, or materials furnished to third parties by Consultant,
originating with Consultant and to the extent not mirroring material furnished
by Company, shall be accurate in all material respects. Consultant will protect,
indemnify and hold harmless Company against any claims or litigation including
any damages, liability, cost and reasonable attorneys fees as incurred with
respect thereto resulting from any claims or litigation resulting from
Consultant’s communication or dissemination of information not provided or
authorized by the Company, or from Consultant’s negligence or misconduct.

8.        Representations. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant acknowledges
that, to the best of its knowledge, the performance of the services set forth
under this Agreement will not violate any rule or provision of any regulatory
agency having jurisdiction over Consultant. Consultant further acknowledges that
it is not a securities Broker Dealer or a registered investment advisor. Company
acknowledges that, to the best of its knowledge, that it has not violated any
rule or provision of any regulatory agency having jurisdiction over the Company.
Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws.

9.        Legal Representation. Each of Company and Consultant represents that
they have consulted with independent legal counsel and/or tax, financial and
business advisors, to the extent that they deemed necessary.

10.      Status as Independent Contractor. Consultant's engagement pursuant to
this Agreement shall be as independent contractor, and not as an employee,
officer or other



Strategic Advisor Agreement Page 4 04-02-10


--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

agent of the Company. Neither party to this Agreement shall represent or hold
itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

11.      Attorney's Fee. If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys' fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.

12. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

13. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

To the Company

Chase Mellen, Esq.
1157 South Beverly Drive
Los Angeles, California 90035

Consultant:

Philip Night
12835 East Arapahoe Road
Penthouse #850 Tower One
Englewood, Colorado 80112

14.      Choice of Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the jurisdiction in which an arbitration
or action is commenced.

15.      Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the alleged breach thereof, or relating to activities or
remuneration under this Agreement, shall be settled by binding arbitration in
California, if commenced by



Strategic Advisor Agreement Page 5 04-02-10


--------------------------------------------------------------------------------


Prominence-Ecologic Agreement Confidential

Company, and in Colorado, if commenced by Consultant, in accordance with the
applicable rules of the American Arbitration Association, Commercial Dispute
Resolution Procedures, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.

16.      Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

17. Termination. This Agreement may be terminated by the Company at any time
without prejudice to any other rights or remedies either party may have. The
Agreement may be terminated by the Consultant on thirty (30) days written notice
only in the event of a material adverse change, or development that may lead to
a material adverse change in the business, properties, operations or financial
condition or prospects of the Company that adversely effect the ability of the
Consultant to perform the services hereunder.

18. Counterparts Facsimile Execution. For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted by facsimile machine or
telecopy is to be treated as an original document. The signature of any party
thereon, for purposes hereof, is to be considered as an original signature, and
the document transmitted is to be considered to have the same binding effect as
an original signature on an original document. At the request of either party, a
facsimile or telecopy document is to be reexecuted in original form by the
parties who executed the facsimile or telecopy document. No party may rise the
use of a facsimile or telecopy machine as a defense to the enforcement of the
Agreement or at any amendment or other document executed in compliance with this
section.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

AGREED TO:

Ecologic Transportation, Inc:

By: ____________________________________
Name:  Edward W. Withrow III
Title:    Chairman


Prominence Capital, LLC:

By: ____________________________________
Name:  Philip Night
Title:    President



Strategic Advisor Agreement Page 6 04-02-10


--------------------------------------------------------------------------------